Citation Nr: 0028210	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  97-27 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for a scar of the 
left upper eyelid.

2.  Entitlement to a compensable evaluation based upon 
multiple, noncompensable, service-connected disabilities 
under 38 C.F.R. § 3.324 (1999).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The Board remanded this case back 
to the RO for further development in April 2000, and the case 
has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's scar of the left upper eyelid is productive 
of no more than slight disfigurement and has not been shown 
to be productive of limitation of functioning.

3.  The veteran's service-connected disabilities, a scar of 
the left upper eyelid and otitis externa, have not been shown 
to clearly interfere with normal employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a scar of 
the left upper eyelid have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7800 (1999).

2.  The criteria for a compensable evaluation based upon 
multiple, noncompensable, service-connected disabilities have 
not been met.  38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claims under 38 U.S.C.A. § 5107(a) (West 1991).  

I.  Entitlement to a compensable evaluation for a scar of the 
left upper eyelid

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  See 38 C.F.R. § 4.31 (1999).  

In this case, the RO granted service connection for left 
upper eyelid scar in a February 1958 rating decision in view 
of in-service treatment for a chemical burn in the area of 
the left external ear and a January 1958 VA examination 
revealing the noted scar.  A noncompensable (zero percent) 
evaluation was assigned, effective from October 1957.  This 
evaluation has since remained in effect and is at issue in 
this case.

The veteran underwent a VA general medical examination in 
December 1996, but this examination did not address his left 
upper eyelid scar.  

During his March 1998 VA hearing, the veteran indicated that 
he had "a feeling of the left eye jumping."  

The veteran's May 2000 VA scars examination revealed a scar, 
measuring two centimeters by 0.5 centimeters in diameter, 
above the left eye.  Photographs of this scar were taken and 
are included in the claims file.  There was no tenderness or 
ulceration of the skin tissue upon examination, and no edema 
was noted.  There was no discharge from this scar, and the 
color of the scar was very difficult to see at first.  
Additionally, the examiner noted slight disfigurement of the 
left eyelid.  The diagnosis was scar tissue secondary to a 
chemical spill, involving the left ear and left eyelid.

The RO has evaluated the veteran's left upper eyelid scar at 
the noncompensable (zero percent) rate under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1990).  Under this section, a 
scar is for evaluation on the basis of limitation of 
functioning of the part affected.  However, the veteran's May 
2000 VA scars examination revealed no symptomatology of the 
scar beyond the fact that it was slightly disfiguring.  As 
such, there is no basis for a higher evaluation under 
Diagnostic Code 7805.  There is also no evidence of a 
moderate and disfiguring scar (the criteria for a 10 percent 
evaluation under Diagnostic Code 7800), poor nourishment and 
repeated ulceration (the criteria for a 10 percent evaluation 
under Diagnostic Code 7803), or tenderness and pain on 
objective demonstration (the criteria for a 10 percent 
evaluation under Diagnostic Code 7804).

Overall, there is no schedular basis for a compensable 
evaluation for the veteran's scar of the left upper eyelid.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for this benefit.  In reaching this 
conclusion, the Board acknowledges that, under 38 U.S.C.A. 
§ 5107(b) (West 1991), all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's present claim, that 
doctrine is not for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected scar of the left upper eyelid has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Entitlement to a compensable evaluation based on 
multiple, noncompensable, service-connected disabilities 
under 38 C.F.R. § 3.324 (1999)

Under 38 C.F.R. § 3.324 (1999), a 10 percent evaluation may 
be applied in cases where a veteran is suffering from two or 
more separate and permanent service-connected disabilities of 
such character as to clearly interfere with normal 
employability, even though none of the disabilities may be of 
a compensable degree under the Schedule for Rating 
Disabilities.  This evaluation may not be applied in 
combination with any other rating.

In this case, the veteran's service-connected disabilities 
include a scar of the left upper eyelid and otitis externa.  
As described above, the veteran's scar of the left upper 
eyelid is no more than slightly disabling, and his May 2000 
VA scars examination contains no information suggesting that 
this scar interferes with normal employability.  With regard 
to the veteran's otitis externa, the Board observes that his 
December 1996 VA audio-ear examination report indicates that 
otitis externa can cause temporary conductive-type hearing 
loss when the external auditory canal is occluded by the 
swelling of the lining of the canal.  However, otitis externa 
was not found to be evident during the veteran's July 1997 VA 
audio-ear examination, and his examination reports contain no 
further information suggesting that this disability 
interferes with normal employability.

Overall, the Board has reviewed the relevant medical evidence 
of record but finds no indication from this evidence that the 
veteran's service-connected scar of the left upper eyelid and 
otitis externa are of such character as to clearly interfere 
with normal employability.  Therefore, the criteria for a 
compensable evaluation based upon multiple, noncompensable, 
service-connected disabilities under 38 C.F.R. § 3.324 (1999) 
have not been met, and the preponderance of the evidence is 
against the veteran's claim for this benefit.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) (1999) are not for 
application in this case.



ORDER

The claim of entitlement to a compensable evaluation for a 
scar of the left upper eyelid is denied.

The claim of entitlement to a compensable evaluation based 
upon multiple, noncompensable, service-connected disabilities 
under 38 C.F.R. § 3.324 (1999) is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 

